NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

JEFFREY D. LOWENKRON,            )
                                 )
           Appellant,            )
                                 )
v.                               )           Case No. 2D17-4503
                                 )
UNIVERSITY OF SOUTH FLORIDA      )
BOARD OF TRUSTEES,               )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey,
Judge.

Robert V. Williams and Justin P. Bennett,
of Burr & Forman, LLP, Tampa, for
Appellant.

Richard C. McCrea, Jr., and Cayla
McCrea Page of Greenberg Traurig, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KELLY, and ROTHSTEIN-YOUAKIM, JJ., Concur.